Case 1:20-cv-24342-RNS Document 8-1 Entered on FLSD Docket 11/20/2020 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA


 PAYRANGE INC.,

                Plaintiff,                                CASE NO.: 1:20-cv-24342-RNS

        v.

 KIOSOFT TECHNOLOGIES, LLC and
 TECHTREX, INC.,

                Defendants.


                   CERTIFICATION OF GEORGE EDWARD POWELL III
        George Edward Powell III, Esquire, pursuant to Rule 4(b) of the Rules Governing the
 Admission, Practice, Peer Review, and Discipline of Attorneys, hereby certifies that: (1) I have
 studied the Local Rules of the United States District Court for the Southern District of Florida; (2)
 I am a member in good standing of the California State Bar and the U.S. Court of Appeals for the
 Federal Circuit; and (3) I have not filed three or more motions for pro hac vice admission in this
 District within the last 365 days.


                                                              /s/ George Edward Powell III
                                                              George Edward Powell III
